DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al (US 20140139431) in view of Doan et al (US 20080030304).  

Regarding claim 1, Tseng et al (US 20140139431) teach a method of providing information messages for display by a peripheral display unit (100) when the peripheral display unit (100) is connected to a base station (200) over a data link (150), the method comprising (Fig. 1(200, 100, 150), [0019], see Fig. 1 in which the touch control device 100 is connected to an external display device 200 via the connection interface unit 150, and display images in the frame buffer 132 (inside control device 100) may be transmitted to the external display device 200 via the connection interface unit 150) detecting that a data connection between the base station and the peripheral display unit is available (Fig. 2 (S210), [0023], the touch control device detects connection to an external display device); sending information messages from the base station(200) to the peripheral display unit (100) (Fig. 1(100, 200), [0019],  display images in the frame buffer 132 (inside control device 100) may be transmitted to the external display device 200 via the connection interface unit 150, also, note the bidirectional exchange of signals between the devices (100, 150) as illustrated by double arrows in Fig. 1). 

Tseng et al do not specifically teach storing the information messages at the peripheral display unit for display in response to a status detected at the peripheral display unit.

(160) the pre-rendered information messages(132) at the peripheral display unit (100) for display in response to a status detected at the peripheral display unit(100, 140) )( [0019], as shown in Fig. 1, the  control device 100 includes the  image processing unit 130 (which includes the frame buffer 132) that may retrieve source images from various sources, such as the memory unit 160  or from a remote entity via the connection interface unit 150, the image processing unit 130  may combine several source images to produce a final display image, and the image processing unit 130 also comprises a frame buffer 132 for providing display images to the touch screen unit 140).

It would have been obvious to one of ordinary skill in the art before the effective filing of this application to utilize Tseng’s image processing unit 130 in a desired manner, because the image processing unit 130 controls the content of the images to be displayed (through various connections in the control device 100) as illustrated in Tseng’s Fig. 1.

Tseng et al do not teach providing pre-rendered information messages.

Doan et al (US 20080030304) teach that prior to enabling connection with external display device 110, automatic authorization via a pre-established code pre-set by the user within mobile phone 100 is done. [0022]. Doan et al teach outputting and displaying error message [0021].

Regarding claim 12, Tseng et al a  system for providing information messages for display by a peripheral display unit (100) when the base station (200) and the peripheral display unit (100) are connected to one another over a data link(150), the system comprising(Fig. 1(200, 100, 150), [0019], see Fig. 1  in which the touch control device 100 is connected to an external display device 200  via the connection interface unit 150, and display images in the frame buffer 132 (inside control device 100) may be transmitted to the external display device 200 via the connection interface unit 150): a base station (Fig. 1 (200), an external display device 200); a peripheral display (100) unit having a memory(160)(Fig. 1(100, 160), the touch control device 100 includes a memory unit 160 as shown in Fig. 1); and a data link(150) between the a base station (200) and the peripheral display unit (100)(Fig. 1(150, 100, 200) as shown in Fig. 1, the connection interface unit 150 links external display device 200 with the touch control device 100 ); and wherein in the event that the peripheral display unit (100) and/or the base station (200) detect(s) that a data connection is available between the peripheral display unit (100) and the base station(200) is available, the system is configured to trigger sending of information messages from the base station (200)  to the peripheral display unit (100) (Fig. 2 (S210), [0023], the touch control device detects connection to an external display device, 100) (Fig. 1(100, 200), [0019],  display images in the frame buffer 132 (inside control device 100) may be transmitted to the external display device 200 via the connection interface unit 150, also, note the bidirectional exchange of signals between the devices (100, 150) as illustrated by double arrows in Fig. 1).

Tseng et al do not specifically teach the peripheral display unit is configured to store the information messages in the memory and to display the pre-rendered information messages in response to a status detected at the peripheral display unit.

Tseng et al teach the peripheral display unit (100) is configured to store the information messages (132) in the memory (160) and to display the pre-rendered information messages in response to a status detected at the peripheral display unit (100, 140) )( [0019], as shown in Fig. 1, the  control device 100 includes the  image processing unit 130 (which includes the frame buffer 132) that may retrieve source images from various sources, such as the memory unit 160  or from a remote entity via the connection interface unit 150, the image processing unit 130  may combine several source images to produce a final display image, and the  image processing unit 130 also comprises a frame buffer 132 for providing display images to the touch screen unit 140).

It would have been obvious to one of ordinary skill in the art before the effective filing of this application to utilize Tseng’s image processing unit 130 in a desired manner, because the image processing unit 130 controls the content of the images to 

Tseng et al do not teach providing pre-rendered information messages.

Doan et al (US 20080030304) teach that prior to enabling connection with external display device 110, automatic authorization via a pre-established code pre-set by the user within mobile phone 100 is done. [0022]. Doan et al teach outputting and displaying error message [0021].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tseng’s multi-display system (Fig.1) with Doan’s pre-established code, the use of which helps improve capacity and capabilities of an external display device as taught by Doan et al.
Regarding claims 2 and 13, Tseng et al do not teach pre-rendering the information messages by the base station in response to variation in configuration information relating to the peripheral display unit to produce the pre-rendered information messages.

Referring to Fig. 4, Doan et al (US 20080030304) teach the following:



It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tseng’s multi-display system (Fig.1) with Doan’s determination of connection and configuration information as well as notifying an error message, because such a determination helps improve capacity and capabilities of an external display device as taught by Doan et al.
Regarding claim 3, Tseng et al teach the pre-rendered information messages are stored in a non-volatile memory (160) at the peripheral display unit (100) ([0019], as shown in Fig. 1, the  control device 100  includes retrieving  source images from various sources, such as the memory unit 160).



Referring to Fig. 4, Doan et al (US 20080030304) teach the following:

“..mobile phone 100 determines whether connection and configuration information has been received. If connection and configuration information has been received from external display device 110, mobile phone 100 proceeds to connect with external display device 110, as shown in block 420. If connection and configuration information has not been received from external display device 110, mobile phone 100 waits until connection and configuration information is received before proceeding [0020]….. When the pre-set period expires or the pre-established number of scans is completed, mobile phone 100 halts the scanning process and may also display an error message”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tseng’s multi-display system (Fig.1) with Doan’s determination of connection and configuration information as well as notifying an error message, because such a determination helps improve capacity and capabilities 
Regarding claims 5 and 16, Tseng et al teach sending information relating to messages to be rendered by the peripheral display unit (100) to the base unit once availability of a connection between the peripheral display unit (100) and the base station (200)  is detected ([0020], when the touch control device 100 is connected to the external display device 200, the touch control device 100 may operate in external display mode which images are displayed on the external display device 200, [0023], in step S210, the touch control device detects connection to an external display device, also see the bidirectional commination via the connection interface unit 150 in Fig. 1).
Regarding claims 6 and  17, Tseng et al teach determining messages, by the base station(200), for sending to the peripheral display unit(100) ([0019], the  touch control device 100 is connected to an external display device 200 via the connection interface unit 150, which as shown in Fig.1 links the two devices (100, 200) in both directions).
Regarding claims 7 and 18, Tseng et al do not teach  “the pre-rendering takes account of one or more of: language settings of the base unit and/or the peripheral display unit; chromatic aberration of the peripheral display unit optics; focal parameters of the peripheral display unit optics; mura artefact correction; curvature and/or angling of a display screen; accessibility settings; and/or one or more pixel value parameters of image or video data currently being displayed or anticipated to be displayed by the peripheral display unit”.

Doan et al (US 20080030304) teach the following:

“While display screen of external display device 110 is referred to herein as large display 315, it is understood that the features of the invention are fully applicable (or may be implemented) with an external display device 110 having any sized screen, ranging from screens that are smaller in size than mobile phone display 215 to ones that are much larger than mobile phone display 215, and including screens with better resolution, color, or other attributes” [0018]. “prior to enabling connection with external display device 110, automatic authorization via a pre-established code pre-set by the user within mobile phone 100” [0022].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tseng’s multi-display system (Fig.1) with Doan’s screen having different attributes along with pre-established coding, the use of which helps improve capacity and capabilities of an external display device as taught by Doan et al.
Regarding claims 8 and 19, Tseng et al teach sending the pre-rendered information messages comprises sending the pre-rendered information messages in response to one or more of: the base station (200) and/or the peripheral display unit (100) being initialised; software for the base station and/or the peripheral display unit being updated; a language setting for the base station and/or the peripheral display unit being changed([0020], when the touch control device 100 is connected to the external display device 200, the touch control device 100 may operate in external display mode which images are displayed on the external display device 200, [0023], in step S210, the touch control device detects connection to an external display device, also see a bidirectional commination via connection interface unit 150 in Fig. 1); and/or a graphical display setting being changed ([0020],  the image processing unit 130 may be configured to add a cursor or graphical icon, which is not appeared in the normal mode, on the display images).

Regarding claim 9, Tseng et al teach the method is executed periodically ([0025], FIG. 4 illustrates controlling display images in external display mode, the controlling including the touch input position being  updated to the central processing unit 110 periodically so as to reduce the latency of cursor position update).
Regarding claim 10, Tseng et al teach the pre-rendered information messages stored (160) on the peripheral display unit (100) are updated when a change in one or more parameters of image or video data currently being displayed by the peripheral display unit is detected ([0020], the cursor or graphical icon may be stored in the memory unit 160 (inside control device 100, see Fig. 1), the cursor or graphical icon is added by overlaying the cursor image onto the original display image at a specific position, and the touch control device 100 may disable the display module 142 of the touch screen unit 140 without providing the display images to the touch screen unit 140, [0022], the image processing unit 130 updates position of the cursor icon in the display image).
Regarding claim 11, Tseng et al do not teach method is executed in response to detection of a particular status by the base station and/or the peripheral display unit.

Doan et al (US 20080030304) teach the following:

“A determination is made at block 405, whether RFID tag 300 associated with an external display device 110 has been found. If RFID tag 300 is found, mobile phone 100, having located external display device 110 equipped with RFID tag 300, issues a request for connection and configuration information, as depicted at block 410” [0020].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tseng’s multi-display system (Fig.1) with Doan’s RFID and configuration requirements, the use of which helps  enhance  display capability for mobile phones and handheld devices as taught by Doan et al.
Regarding claim 20, Tseng et al teach the system is configured to periodically send the pre-rendered information messages to the peripheral display unit ([0023], in step S210, the touch control device detects connection to an external display device, also see the bidirectional commination via connection interface unit 150 in Fig. 1, [0025], the touch input position being updated to the central processing unit 110 periodically so as to reduce the latency of cursor position update).
Regarding claim 21, Tseng et al teach the system is configured to send the pre-rendered information messages to the peripheral display unit (100)  to update the pre-rendered information messages stored in the memory(160) of the peripheral display (100) unit in the event that a change in one or more parameters of image or video data currently being displayed by the peripheral display (100) unit is detected ( [0020], the touch control device 100 is connected to the external display device  200, see the bidirectional commination via connection interface unit 150 in Fig. 1 [0020], the cursor or graphical icon may be stored in the memory unit 160 (inside control device 100, see Fig. 1), the cursor or graphical icon is added by overlaying the cursor image onto the original display image at a specific position, and the touch control device 100 may disable the display module 142 of the touch screen unit 140 without providing the display images to the touch screen unit 140, [0022], the image processing unit 130 updates position of the cursor icon in the display image), and/or wherein the system is configured to send the pre-rendered information messages to the peripheral display unit (note that there are bidirectional exchange of signals as illustrated by the connection interface unit 150 in Fig. 1).  

unit in response to detection of a particular status by the base station and/or the peripheral display unit.

Doan et al (US 20080030304) teach the following:

“A determination is made at block 405, whether RFID tag 300 associated with an external display device 110 has been found. If RFID tag 300 is found, mobile phone 100, having located external display device 110 equipped with RFID tag 300, issues a request for connection and configuration information, as depicted at block 410” [0020].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tseng’s multi-display system (Fig.1) with Doan’s RFID and configuration requirements, the use of which helps  enhance  display capability for mobile phones and handheld devices as taught by Doan et al.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following arts are cited for further references.
                                              US 20180047216 to Mullins
                                  US 20160035312 to Lee et al.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/               Primary Examiner, Art Unit 2623